United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                  _____________

                                  No. 96-2563EM
                                  _____________


Bruce Kilgore,                            *
                                          *
             Appellant,                   *
                                          *   On Appeal from the United
      v.                                  *   States District Court
                                          *   for the Eastern District
                                          *   of Missouri.
Michael Bowersox and                      *
Jeremiah W. Nixon,                        *
                                          *
             Appellees.                   *

                                    __________

                             Submitted: June 9, 1997
                                 Filed: September 8, 1997
                                  ___________

Before RICHARD S. ARNOLD, Chief Judge, HENLEY, Senior Circuit Judge, and
      WOLLMAN, Circuit Judge.
                              ___________

RICHARD S. ARNOLD, Chief Judge.


       Bruce Kilgore was convicted of first-degree murder and sentenced to death.
After the Missouri state courts affirmed his conviction and denied him post-conviction
relief, Kilgore filed a petition for a writ of habeas corpus under 28 U.S.C. § 2254 in the
District Court.1 The District Court denied the petition, and we affirm.

                                            I.

       Bruce Kilgore was convicted of first-degree murder for the death of Marilyn
Wilkins. The facts surrounding her kidnapping and murder are laid out in detail in the
District Court's opinion, and we repeat only a few here, for the sake of clarity.

        Bruce Kilgore and Willie Luckett together kidnapped Marilyn Wilkins as she left
her job working at a restaurant where Luckett formerly worked. Luckett's belief that
Wilkins was responsible for his firing led to the plan to kidnap her. Because she
recognized Luckett, Luckett told her she would have to be killed. She was then
stabbed several times, and died after her throat was cut. Renee Dickerson, Luckett's
girlfriend, knew of the kidnapping plan, and saw the two men after the murder. Lessie
Vance, a cousin of Luckett's, accompanied the two men on the day following the
murder on trips to pawn shops, where they sold Wilkins's jewelry. Kilgore was
eventually arrested, and made statements to the police about the murder and where
evidence could be found. After a jury trial, Kilgore was convicted of first-degree
murder, and sentenced by the jury to death and to two consecutive life sentences for
first-degree robbery and kidnapping.

      The Missouri Supreme Court affirmed Kilgore's conviction on direct appeal, and
approved his sentence after a proportionality review. State v. Kilgore, 771 S.W.2d 57
(Mo.) (en banc), cert. denied, 493 U.S. 874 (1989).




      1
        The Hon. Edward L. Filippine, United States District Judge for the Eastern
District of Missouri.

                                           -2-
       Kilgore filed for post-conviction relief under Missouri Supreme Court Rule
29.15, but was denied relief because his motion was untimely and unverified. After a
hearing, the Missouri Supreme Court affirmed the denial of post-conviction relief.
Kilgore v. State, 791 S.W.2d 393 (Mo. 1990) (en banc).

      Kilgore then sought a writ of habeas corpus under Missouri Supreme Court Rule
91. The Supreme Court denied Kilgore's petition, because all the grounds for relief
stated therein had been rejected either on direct appeal or as part of the Rule 29.15
proceeding, or were procedurally barred because Kilgore had provided no sufficient
reason to excuse his failure to present them in those earlier proceedings.

      No other state-court remedy then remained. Kilgore filed a petition for a writ of
habeas corpus in the District Court under 28 U.S.C. § 2254, which was denied.
Kilgore now appeals.

                                          II.

       Kilgore offers several arguments for reversal, and we address them seriatim. The
State points out throughout its brief that Kilgore should be procedurally barred from
raising many of his claims. Because we reject the claims on their merits, we do not
discuss the procedural-bar issues. See Lashley v. Armontrout, 957 F.2d 1495, 1499
(8th Cir. 1992), vacated on other grounds, 993 F.2d 642 (8th Cir. 1993), rev'd on other
grounds, 507 U.S. 272 (1993).

                      A. Alleged Prosecutorial Misconduct

      Kilgore argues that prosecutorial misconduct prejudiced his case. The
misconduct he alleges centered primarily around one of the state's witnesses, Renee
Dickerson. Kilgore believes the prosecution withheld vital information about
Dickerson and about another witness, Lessie Vance.

                                          -3-
                     1. Notification of Dickerson's Testimony

      Kilgore's counsel asked to depose Dickerson months before trial. The
prosecution responded that she would not be called as a witness, and that she in fact
had been charged with hindering prosecution. Kilgore's attorney accordingly did not
depose Dickerson. Later, once the trial was under way, the prosecution endorsed
Dickerson as a witness, just before she was to testify in the penalty phase. Kilgore
argues that the prosecution suppressed valuable evidence and impermissibly surprised
Kilgore with Dickerson's testimony, in violation of Missouri court rules and the
Constitution.

        The District Court found that the prosecution's conduct was explained by
Dickerson's decision, after trial had begun, that she was willing to testify. Defense
counsel did not have time to depose Dickerson, but did interview her before she
testified, and, according to the Missouri Supreme Court, learned of the content of
Dickerson's upcoming testimony. See State v. Kilgore, 771 S.W.2d at 65. Before trial,
Dickerson had not been expected to testify. The prosecution assumed, reasonably, that
she would invoke the privilege against self-incrimination if called as a witness. After
the trial began, Dickerson pleaded guilty to a criminal charge in connection with the
murder, thus eliminating this obstacle to her testimony.

       Dickerson's testimony was the only evidence suggesting that Kilgore, rather than
Luckett, actually wielded the knife. Dickerson testified that Kilgore admitted to her
that he killed Wilkins. This was doubtless damaging testimony, and may very well
have been a major factor in the jury's decision to sentence Kilgore to death. The
question, however, is not whether the evidence was damaging to the defense, but
whether the defendant was deprived of a fair trial. The defense's lack of deposition
testimony meant that it had less information with which to impeach Dickerson. Prior
to trial, Dickerson had spoken with authorities about the killing on three separate
occasions, without ever once mentioning that she heard Kilgore confess. One can

                                          -4-
presume she would have made the same omission, under oath, in a deposition, and the
defense would have had one more prior inconsistent statement of Dickerson's to bring
out at trial.

        The standard for evaluating the failure to provide information to the defense is
whether a reasonable probability exists that, had the information been disclosed to the
defense, the result of the proceeding would have been different. United States v.
Bagley, 473 U.S. 667, 682 (1985). The District Court held that, because defense
counsel had ample other information and prior inconsistent statements with which to
impeach Dickerson, and with which he did impeach Dickerson, there was no
reasonable probability the outcome would have been different, and the Bagley standard
was not met. The defense brought out that Dickerson had, on three occasions, failed
to mention Kilgore's admission when speaking with authorities; that she claimed to
have heard Kilgore's admission right after being awakened; and that she was Luckett's
girlfriend and might be biased on that account. We see no reason to disagree with the
District Court's decision that deposition testimony of Dickerson would not have
provided the defense with significantly more impeachment material than it had anyway,
and that the additional information would not have changed the outcome of the trial.

                                  2. Plea Bargain

        Kilgore also argues that the prosecution failed to disclose that Dickerson's
testimony was part of a plea bargain between her and the prosecution. The District
Court found that Kilgore presented no evidence that such an agreement existed. The
Missouri Supreme Court refers to "the plea-bargain disposition of Dickerson's own
criminal case," 771 S.W.2d at 67, but the record nowhere shows what the bargain was.
It is therefore impossible to say what the effect of cross-examination on the subject of
the plea bargain would have been, so this argument cannot succeed.




                                          -5-
                       3. Change of Theory at Penalty Phase

        The prosecution's theory during the guilt phase was that Willie Luckett killed
Marilyn Wilkins, and that Kilgore was guilty of aiding and abetting Luckett. After
Dickerson testified that Kilgore admitted doing the killing himself, the prosecution
changed its theory, and during the penalty phase argued that Kilgore was the killer.
Kilgore argues that this change in theories violated his constitutional rights. The
District Court rejected his argument. The Court attributed the surprising nature of the
change to the unusual "confluence of events" during Kilgore's trial, rather than to
prosecutorial misconduct. We see no error in the District Court's analysis. The
prosecution, upon learning for the first time (from Dickerson) that Kilgore had been the
killer (or had admitted the killing) could hardly be expected not to use the information.
At this point, Kilgore had already been convicted of capital murder. The change in
theory might, in fact, have helped Kilgore, by giving the jury some reason to suspect
the soundness of the prosecution's evidence.

                         4. Tape Recordings of Lessie Vance
       Kilgore asserts that the prosecution committed another Bagley violation in failing
to disclose certain tape-recorded statements of Lessie Vance, which the defense would
have been able to use in impeaching Vance's credibility. Vance testified at trial that he,
Kilgore, and Luckett pawned Wilkins's jewelry the day after she was killed. The tape-
recordings apparently were of an early conversation between Vance and the police, in
which Vance provided an alternative explanation of why he had Wilkins's jewelry.

        The District Court held that there was no Bagley prejudice in the non-disclosure
of the tapes, because Vance testified repeatedly at trial that he had lied during that first
meeting with the police. The defense knew about the statements themselves, and
would have been in no better position to impeach Vance if it had had the tapes. We
concur in the District Court's conclusion.


                                            -6-
                                  B. Jury Instruction

       Kilgore also challenges one of the jury instructions given in his case as failing
to require the jury to find that he had deliberated in order to convict him of first-degree
murder. It is unclear whether Kilgore intends us to read this argument as if the
instruction itself worked a constitutional violation, or as an example of ineffective
assistance of counsel. It was argued to the District Court as an ineffective-assistance-
of-appellate-counsel claim, and we too will treat it as such.

       This claim was presented to the District Court for the first time in a Rule 59(e)
motion. Because Kilgore showed no good reason to excuse his failure to raise the
claim in his original habeas petition, the District Court correctly dismissed the claim as
untimely. It went on, however, to reject the argument on its merits as well.

       There are several problems with Kilgore's assertion that his appellate counsel
was ineffective for failing to argue this purported instructional error. First, the cases
upon which Kilgore principally relies to reveal the error, and which he argues show the
ineffectiveness of his appellate lawyer, were decided after Kilgore's direct appeal had
already been affirmed by the Missouri Supreme Court. See State v. Ervin, 835 S.W.2d
905 (Mo. 1992) (en banc), cert. denied, 507 U.S. 954 (1993); State v. O'Brien, 857
S.W.2d 212 (Mo. 1993) (en banc); State v. Ferguson, 887 S.W.2d 585 (Mo. 1994) (en
banc). Second, while the Missouri state courts have refined their jury instructions so
that they define more carefully Missouri's definition of its own "deliberation"
requirement, there is no due-process violation in the instruction as it was given to
Kilgore's jury. The instruction required the jury to find that Kilgore acted with cool
reflection, which is the precise definition of deliberation under state law. We affirm the
District Court on this point as well.




                                           -7-
                    C. Aggravating-Circumstance Instruction

       The jury found four statutory aggravating circumstances, plus two others based
on prior convictions, when it sentenced Kilgore. Kilgore now argues that the four
statutory aggravating-circumstance instructions were constitutionally flawed. We do
not agree.

        Kilgore argues that two of the aggravating circumstances, as submitted to the
jury, are unconstitutionally vague and overbroad. One of the aggravating circumstances
the jury found was that the killing "involved torture or depravity of mind and as a result
thereof was outrageously or wantonly vile, horrible, or inhuman." Kilgore v. State, 771
S.W.2d at 68. We have rejected the argument that this instruction is vague. In Smith
v. Armontrout, 888 F.2d 530, 538 (8th Cir. 1989), we held that a finding of torture
could show a properly limited construction of the "vile, horrible, or inhuman"
description, such that jurors could reasonably designate some murders as worse than
others for purposes of imposing the death penalty. (The Missouri Supreme Court had
adopted this limiting construction before the trial in this case.) The instruction was
supported by substantial evidence, since there is evidence that Wilkins was kidnapped,
driven around face-down in a car, told she was going to be killed, and had wounds
consistent with attempting to fight off her attacker. These facts support a finding of
both physical and psychological torture, and the instruction as applied in this case was
neither vague nor overbroad.

        The second aggravating circumstance Kilgore challenges for overbreadth is that
the killing was committed "for the purpose of avoiding, interfering with, or preventing
a lawful arrest." Kilgore v. State, 771 S.W.2d at 68. The District Court held that this
aggravating circumstance provided the jury with a means rationally to distinguish
murderers who should receive the death penalty from those who should not. Accord,




                                           -8-
Mathenia v. Delo, 975 F.2d 444, 449-50 (8th Cir. 1992), cert. denied, 507 U.S. 995
(1993). We agree.

       Kilgore also argues that two of the aggravating circumstances submitted to the
jury were duplicative. The jury found both that Kilgore committed the killing for the
purpose of receiving money or some other thing of monetary value, and that Kilgore
committed the crime during the perpetration of a robbery and kidnapping. As the
Missouri Supreme Court has noted, the two circumstances are related, but distinct,
because they concern different facets of criminal activity. State v. Jones, 749 S.W.2d
356, 365 (Mo.) (en banc), cert. denied, 488 U.S. 871 (1988). Even if that distinction
were insufficient, and only one of the aggravating circumstances were allowed to stand,
the error would still be harmless. Four aggravating circumstances would remain. By
the same logic, even if Kilgore were to prevail in all his arguments, he would only
eliminate three, or possibly four, of the six aggravating circumstances cited by the jury.
In Missouri, only one aggravating circumstance is required to support a death sentence.
Schlup v. State, 758 S.W.2d 715, 716 (Mo. 1988) (en banc). Missouri is a "non-
weighing" state. The District Court correctly rejected Kilgore's aggravating-
circumstance claims.

                      D. Mitigating-Circumstance Instruction

       Kilgore argues that the mitigating-circumstance instruction given his jury was
phrased so as to limit impermissibly the jury's discretion to find that there were
mitigating circumstances which outweighed the aggravating circumstances of the crime.
The instruction, he argues, violates Mills v. Maryland, 486 U.S. 367 (1988), and
McKoy v. North Carolina, 494 U.S. 433 (1990). Kilgore's argument is foreclosed by
our decision in Reese v. Delo, 94 F.3d 1177, 1186 (8th Cir. 1996), cert. denied, 117
S. Ct. 2421 (1997). In that case, the petitioner made a virtually identical argument to
the one Kilgore now advances, about the same wording in Missouri's mitigating-
circumstance instruction. We reject Kilgore's argument for the same reasons.

                                           -9-
                                     E. Voir Dire

       Kilgore alleges that the voir dire procedures employed in the selection of his jury
were unconstitutional. Kilgore, who is African-American, was convicted by an all-
white jury, and asserts that potential African-American jurors were struck from the
venire in violation of Batson v. Kentucky, 476 U.S. 79 (1986). The prosecution used
five of its nine peremptory strikes on African-Americans. The Missouri Supreme
Court, and the District Court in turn, held that the prosecution struck those African-
American veniremembers for race-neutral reasons. We agree.

       Four of the five African-American prospective jurors who were struck had had
significant contact with the criminal-justice system. Kilgore argues that there were
white jurors who had had similar contact, but were not struck. The two groups are not
identical, however; the four African-American potential jurors also gave what the
prosecution considered "weak" or equivocal answers when asked about their
willingness to impose the death penalty. The white potential jurors who had had
contact with the criminal justice system were not similarly "death-scrupled." The fifth
African-American juror who was struck said she had seen the victim's son on television
and in public. The son was scheduled to testify for the state. The prosecution struck
her out of concern that her prior experience of one of the state's witnesses might
unfavorably affect her perception of that witness's testimony.

       The District Court held that since the prosecution offered acceptable race-neutral
reasons for exercising its peremptory strikes of the five African-American potential
jurors, there is no Batson violation. Again, we agree with that Court.

                                F. Trial Court Errors

       Kilgore claims the trial court committed several errors which violated his
constitutional rights.

                                          -10-
                               1. Coerced Confession

       Kilgore asserts that the trial court erred in admitting into evidence several
statements he made to the police. He alleges he was beaten and threatened by police
officers, and that the statements he made were therefore physically and mentally
coerced. The District Court was unconvinced by this allegation, however, because
Kilgore never produced statements from any of the witnesses he claims can corroborate
his assertions, including his mother and aunt, both of whom testified for him during the
penalty phase of his trial without mentioning beatings or the noticeable injuries Kilgore
asserts he received during the beatings. Additionally, four police officers testified that
Kilgore was not beaten or threatened, but was in fact notified of his Miranda rights at
the time of his arrest and at several times afterward. We see no error in the District
Court's conclusion.

                               2. Lack of Jurisdiction

        Kilgore argues that the information in lieu of indictment did not allege facts
sufficient to base jurisdiction in the City of St. Louis. The information alleged that the
killing took place in St. Louis County, outside the jurisdiction of the City. Before the
District Court, Kilgore alleged that no element of the crime charged took place within
the City's jurisdiction. Kilgore was charged with multiple crimes, however: first-
degree murder, first-degree robbery, and kidnapping. The information asserted the City
had jurisdiction because Wilkins was abducted in the City. Federal-court review of the
sufficiency of an information is limited to whether it was constitutionally deficient;
whether it comported with requirements of state law is a question for state courts.
Johnson v. Trickey, 882 F.2d 316, 320 (8th Cir. 1989). The inquiry for our Court,
therefore, is not whether the information communicated the basis of jurisdiction in
compliance with state law, but rather whether it gave Kilgore adequate notice of the
potential charges against him so that he could prepare to contest those charges. Blair


                                          -11-
v. Armontrout, 916 F.2d 1310, 1329 (8th Cir. 1990), cert. denied, 502 U.S. 825 (1991).
The District Court held that since the information provided Kilgore with sufficient
notice, it met the requirements of due process. We agree with that determination.

                               3. Trial Judge's Report

        The trial judge, in accordance with Mo. Rev. Stat. § 565.035, submitted a report
about Kilgore's trial to the Missouri Supreme Court for consideration in its
proportionality review of Kilgore's sentence. Kilgore argues that the statute requiring
submission of the report is unconstitutional because it denies convicted defendants their
right to confrontation. This claim has no merit. The trial judge was not a witness
against Kilgore. In addition, subsection 4 of that statute gives defendants, and the state,
the right to submit briefs and to present oral argument about the proportionality of the
sentence to the Supreme Court. Mo. Rev. Stat. § 565.035.4. It is clear from that
court's opinion that it considered several arguments advanced by Kilgore in arriving at
its decision that the death sentence was proportionate in his case. Kilgore v. State, 771
S.W.2d at 68-70. Kilgore's right to confrontation was not violated.

                             4. Victim's Good Character

      The District Court dismissed this claim because petitioner did not specify what
evidence of the victim's good character was introduced. Kilgore includes no more
information in his brief to this Court. We likewise reject the claim.

                                 G. 29.15 Proceedings

        Kilgore alleges that the Missouri state courts deprived him of his constitutional
rights in arbitrarily applying a procedural-bar rule in Kilgore's 29.15 proceedings. He
argues first that the 30-day filing deadline contained in Rule 29.15 is unconstitutional
because it is too short. This cannot be the case; states are not required by the

                                           -12-
Constitution to provide post-conviction procedures like that of Rule 29.15, and the time
limit is not, at least in the abstract (which is all petitioner argues), unreasonably short.

       Kilgore also alleges that the state courts deprived him of his constitutional right
to equal protection by refusing to consider his 29.15 motion. The trial judge dismissed
Kilgore's 29.15 motion because it was untimely and unverified. Kilgore v. State, 791
S.W.2d at 393-94. Kilgore appealed the dismissal, and the Missouri Supreme Court
affirmed. Id. He now argues that other movants under the Rule have been treated
more favorably, and that the strict application of the Rule's requirements to him denied
him equal protection. He cites three cases to support that contention, but none of those
cases concerns a movant similarly situated to Kilgore. See State v. Ervin, 835 S.W.2d
at 927-28; State v. Hamilton, 791 S.W.2d 789, 797-98 (Mo. 1990), cert. denied, 513
U.S. 1085 (1995); Reuscher v. State, 887 S.W.2d 588, 590-91 (Mo. 1994) (en banc),
cert. denied, 514 U.S. 1119 (1995). We see no evidence that Kilgore received unequal
or arbitrary treatment in his 29.15 proceedings.

                        H. Ineffective Assistance of Counsel

       Kilgore alleges that his counsel rendered constitutionally ineffective assistance
in several respects. On none of those occasions did Kilgore's counsel fall below the
standard enunciated in Strickland v. Washington, 466 U.S. 668, 694 (1984). We reject
this claim as well.

                                      1. Hearsay
       Kilgore charges that his counsel was ineffective for failing to object when Renee
Dickerson testified that Willie Luckett was remorseful about the killing. Kilgore argues
that Dickerson's statements were inadmissible hearsay. His counsel did, however, make
a hearsay objection when Dickerson was asked whether Luckett had said anything to
express remorse, and the trial court sustained defense counsel's objection.


                                           -13-
The prosecution then rephrased the question to ask what Dickerson herself observed.
Not only did defense counsel object to questions calling for hearsay, those objections
were sustained. We see no error indicating deficient performance by Kilgore's counsel
in this regard.

                        2. Failure to Request Continuance

       The second error Kilgore argues his counsel made was failing to request a
continuance when Renee Dickerson was endorsed as a witness. Kilgore's trial counsel
objected to Dickerson's testimony on the basis of surprise and subjected her to thorough
cross-examination. Again, we see no indication that the outcome of the trial would have
been different had counsel made such a request. Kilgore does not indicate what
favorable evidence could have been developed if a continuance had been granted.

                              3. Coerced Statements

       Kilgore argues that his counsel failed to investigate adequately the "coerced
statement," and presumably the coercion itself. The District Court found that counsel
did file a motion to suppress the statement, which was denied by the trial judge.
Kilgore has not come forward with any evidence of what his lawyer would have
discovered in a more extensive investigation. As is noted above, Kilgore has offered
no statements by witnesses (other than himself) to the alleged police coercion or to
Kilgore's resulting injuries. Two of those witnesses are his mother and aunt, who
testified during the penalty phase of the trial, but did not mention any coercion or
resulting physical injury. We again have no evidence of how the outcome of the
proceedings might have been different had counsel made different choices.
Accordingly, we agree with the District Court's conclusion that there was no Strickland
prejudice.




                                         -14-
                               4. Individual Voir Dire

       Kilgore argues his counsel should have requested individual voir dire. The
District Court rejected this claim because there is no indication in the record that group
questioning of potential jurors was insufficient, or that the composition of the jury
would have been different had jurors been questioned individually. Again, there is no
showing of Strickland prejudice, and we affirm.

                      5. Lesser-Included-Offense Instruction

         The trial court instructed Kilgore's jury on two offenses: first-degree (capital)
murder and second-degree murder. Kilgore argues that the failure to instruct the jury
on the additional offense of second-degree felony murder violated his constitutional
rights under Beck v. Alabama, 447 U.S. 625 (1980). As an initial matter, it is difficult
to discern from Kilgore's brief whether the claim he asserts is a free-standing Beck
claim, or a claim that his lawyer's failure to attempt to cure the alleged Beck violation
at trial constitutes ineffective assistance of counsel. Kilgore includes this claim in the
section of his brief concerning ineffective assistance, but does not address his lawyer's
performance as such. Instead, he argues that the failure to instruct the jury on second-
degree felony murder violated his rights to due process, equal protection, and freedom
from cruel and unusual punishment. Since the issue was presented to the District Court
as an ineffective-assistance claim, and the District Court decided it as such, we too will
treat it as an ineffective-assistance claim.

      Kilgore argues that his trial counsel should have requested a second-degree
felony-murder instruction. The District Court held that Kilgore could not show
prejudice sufficient to satisfy Strickland. The District Court reasoned, on the basis of
Missouri state courts' treatment of the issue, that since the jury had the option of
convicting Kilgore of first-degree murder, second-degree murder, or nothing, and
convicted him of first-degree murder, there was no harm in failing to give the second-

                                          -15-
degree felony murder instruction. The jury had the option of convicting Kilgore of a
lesser offense, and did not. They must have found, the reasoning continues, evidence
of the deliberation which separates first-degree from second-degree murder. Therefore,
the jury never would have convicted him of any lesser offense, and the absence of the
instruction was harmless. See State v. Petary, 781 S.W.2d 534, 544 (Mo. 1989) (en
banc), vacated on other grounds, 494 U.S. 1075, affirmed on remand, 790 S.W.2d 243,
cert. denied, 498 U.S. 973 (1990).

       This analysis might not hold true if the lesser-included-offense instruction did not
make sense; a crime which carried a drastically lesser sentence would leave the jury
with something dangerously close to the all-or-nothing choice prohibited by Beck. In
this case, however, the jury was given a reasonable second option, and one which was
supported by the facts. Kilgore argues that when a defendant is tried for an offense
which carries the death penalty, the trial court must submit to the jury all lesser included
offenses supported by the record. This is not the law. In Schad v. Arizona, 501 U.S.
624, 645-48 (1991), the Supreme Court held that Beck did not require a trial court to
instruct on all possible lesser-included offenses. See also Reeves v. Hopkins, 102 F.3d
977 (8th Cir. 1996); Six v. Delo, 94 F.3d 469, 478 (8th Cir. 1996), cert. denied, 117 S.
Ct. 2418 (1997). In Schad, the trial court instructed the jury on capital murder and on
second-degree murder. Schad argued that Beck required that a robbery instruction also
be given. The Supreme Court rejected the argument, holding that "[t]his central concern
of Beck simply is not implicated . . . for petitioner's jury was not presented with an all-
or-nothing choice." Id. at 647. We are satisfied, in this case, that the jury had a real
choice, and that Kilgore cannot show Strickland prejudice. We agree with the District
Court's analysis.

                                 6. Other Arguments

       Kilgore's brief lists several other reasons he believes his counsel rendered
constitutionally deficient performance. Appellant's Br. 35. He has presented

                                           -16-
arguments, beyond the mere listing of the alleged error, to this Court about only a few,
which are addressed above. The District Court addressed and rejected each of his other
arguments, and Kilgore has offered us no reason why the District Court erred in its
decision. In each instance, the District Court held that at least one of the components
of the Strickland standard was not met. We see nothing in the record before us to cast
doubt upon the District Court's conclusions, and for the sake of brevity will not repeat
that conclusion over and over again here.

                             I. Proportionality Review

       Kilgore asserts that the Missouri Supreme Court's review of the proportionality
of his sentence violated his right to due process. The Missouri legislature mandates
such a review of all cases where the death sentence is imposed in Missouri courts. Mo.
Rev. Stat. § 565.035. While the review is not mandated by the federal Constitution,
once in place it must be conducted consistently with the Due Process Clause. Kilgore
argues that the Missouri Supreme Court conducts arbitrary review of prior cases and
sentences, intent on "automatically affirm[ing] death sentences" rather than on
meaningful comparison, and thereby fails to meet the requirements of the Missouri
statute. Appellant's Br. 48. He also argues that the state courts do not maintain an
adequate database of cases since May 1977 where death sentences or life sentences
without parole were imposed, and that the inadequacy of the database further
undermines meaningful proportionality review.

       We have considered and rejected this argument before. The State Supreme Court
in this case did conduct a comparison of Kilgore's case with similar cases, and
concluded that, against the backdrop of other Missouri cases, the death penalty was not
disproportionate to the crime of which Kilgore was convicted. State v. Kilgore, 771
S.W.2d at 69-70; id. at 70 (Blackmar, J., concurring). We will not, in such a case, look
behind the Missouri Supreme Court's conclusion or consider whether that court
misinterpreted the Missouri statute requiring proportionality review. Bannister v. Delo,

                                         -17-
100 F.3d 610, 627 (8th Cir. 1996), cert. denied, 117 S. Ct. 2526 (1997). We see no
constitutional error.

      Affirmed.

      A true copy.


            Attest:


                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -18-